Citation Nr: 1025376	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  07-37 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder.

2.  Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Schroader, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to June 1969.  

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) regional office (RO) located in 
Montgomery, Alabama.  In April 2010, a Board hearing was held 
before the undersigned at the RO.

With regard to the Veteran's claim for service connection for 
PTSD, an April 2009 RO decision granted service connection for an 
anxiety disorder (claimed as PTSD), which constitutes a full 
grant of the benefit sought on appeal.  See Grantham v. Brown, 
114 F.3d 1156 (Fed. Cir. 1997).  Therefore, the issue of 
entitlement to service connection for PTSD is no longer on appeal 
before the Board.

The issue of entitlement to a total disability rating for 
compensation based on individual unemployability (TDIU) has been 
raised by the record but has not been adjudicated by the Agency 
of Original Jurisdiction (AOJ).  See Board Hearing Transcript, 
April 2010 at 7; VA Examination Report, June 2006.  Therefore, 
the Board does not have jurisdiction over this matter, and it is 
referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The competent and credible evidence is in equipoise as to 
whether the Veteran's bilateral knee disorder is related to his 
active service.

2.  The preponderance of the competent and credible evidence is 
against finding that a low back disorder is related to a disease 
or injury in service even though the claimant is a Combat Veteran 
or that arthritis of the low back manifested to a compensable 
degree in the first post-service year.




CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, service connection 
for a bilateral knee disorder is granted.  38 U.S.C.A. §§ 1110, 
1112, 1113, 1154, 5100, 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2009).

2.  A low back disorder was not incurred in or aggravated by 
active service nor may it be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 5100, 5102, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it is 
incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty 
to notify the claimant of the information and evidence needed to 
substantiate and complete a claim, i.e., existence of a current 
disability, the degree of disability, and the effective date of 
any disability benefits.  The appellant must also be notified of 
what specific evidence he is to provide and what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record and, in some cases, affording VA examinations.  
38 U.S.C.A. § 5103A. 

As to the bilateral knee disorder, given the fully favorable 
decision contained herein the Board finds that discussion of the 
VCAA notice provided to the Veteran is unnecessary, since any 
deficiency in the timing or content of such notice would 
constitute harmless error.  To whatever extent the decision of 
the United States Court of Appeals for Veterans Claims (Court) in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice with regard to the Veteran's claim, e.g., as to 
potential downstream issues such as a disability rating and an 
effective date, the Board notes that the RO will address any 
applicable downstream issues when effectuating the award, and, 
therefore, any failure to provide this notice at this junction 
cannot prejudice the claimant because he will be free to appeal 
any finding by the RO regarding a disability rating and effective 
date.

As to the low back disorder, the Board notes that in the current 
appeal there is no issue as to providing an appropriate 
application form or completeness of the application.  

Next, the Board finds that written notice provided in April 2006, 
prior to the September 2006 rating decision, fulfills the 
provisions of 38 U.S.C.A. § 5103(a) including notice of the laws 
and regulations governing the assignment of disability ratings 
and effective dates as required by the Court in Dingess, supra.  
Additionally, the Board finds that even if the above letter 
failed to provide the Veteran with adequate 38 U.S.C.A. § 5103(a) 
notice, this notice problem does not constitute prejudicial error 
in this case because the record reflects that a reasonable person 
could be expected to understand what was needed to substantiate 
the claim after reading the above letter as well as the rating 
decision, statement of the case, and supplemental statements of 
the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009).  

VA has also secured all available pertinent evidence and 
conducted all appropriate development.  Specifically, a review of 
the record on appeal shows that VA obtained and associated with 
the record all available and identified in-service and post-
service records.  As to VA's duty to obtain a medical opinion, 
the Board notes that the Veteran was provided a VA examination in 
June 2006 which it finds adequate to adjudicate the claim because 
the examiner, after a review of the record on appeal and 
examination of the claimant, provided an opinion as to the 
origins of his disorder.  See 38 U.S.C.A. § 5103A(d); Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate).

Accordingly, the Board finds that there is no identified, 
available, and pertinent evidence which is not currently part of 
the claim's file.  Hence, VA has fulfilled its duty to assist the 
Veteran in the prosecution of his claim and adjudication of this 
appeal may go forward.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 
15 Vet. App. 143 (2001).  

The Claims

The Veteran claims that he incurred a bilateral knee and a low 
back disorder as a result of his service in Vietnam as a platoon 
sergeant of an infantry unit from carrying heavy loads (60 to 80 
pounds) and digging fox holes.  See Claim (Form 21-526), December 
2005 at 5; Board Hearing Transcript, April 2010 at 4-5, 7, 16.  
More specifically, at the April 2010 Board Hearing, the Veteran 
testified that he was in the field 279 days in Vietnam as a 
platoon sergeant, see transcript at 7, that every day he had to 
dig fox holes, see transcript at 16, and that he had to carry a 
pack that weighed 60 to 80 pounds because he was on a five day 
resupply such that he had to carry five days worth of rations, 
water, and ammunition, which included an M-16 rifle, 22 
magazines, seven to 10 grenades, and four railroad flares, in 
addition to trenching tools, a sleep roll, and a gas mask.  See 
Board Hearing Transcript at 4.  He further testified that he was 
involved in 40 to 65 combat assaults, several of which involved 
"hot landings" eight to ten feet from moving helicopters 
(jumping to the ground) in combat zones, and falling on his arms 
or to his knees with the heavy pack on.  See Transcript at 5.  

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then generally a 
showing of continuity of symptomatology after service is required 
for service connection.  38 C.F.R. § 3.303(b).  In addition, 
service connection may also be granted on the basis of a post-
service initial diagnosis of a disease, where the physician 
relates the current condition to the period of service.  
38 C.F.R. § 3.303(d).  Arthritis, if manifest to a degree of 10 
percent within one year after separation from active duty, may be 
presumed to have been incurred in service.  38 C.F.R. §§ 3.307, 
3.309.  

Additionally, the law also provides that, in the case of any 
veteran who engaged in combat with the enemy, the Secretary shall 
accept as sufficient proof of service connection of any disease 
or injury alleged to have been incurred in or aggravated by such 
service, satisfactory lay or other evidence of service incurrence 
or aggravation of such injury or disease, if consistent with the 
circumstances, condition, or hardships of such service, 
notwithstanding the fact that there is no official record of such 
incurrence or aggravation in such service and, to that end, shall 
resolve every reasonable doubt in favor of the veteran.  Service 
connection of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

In evaluating the evidence in any given appeal, it is the 
responsibility of the Board to weigh the evidence and decide 
where to give credit and where to withhold the same and, in so 
doing, accept certain medical opinions over others.  Schoolman v. 
West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board 
has been charged with the duty to assess the credibility and 
weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 
(Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. 
Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 
2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. 
West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that 
in adjudicating a claim, the Board has the responsibility to do 
so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board 
is free to favor one medical opinion over another, provided it 
offers an adequate basis for doing so.  Evans v. West, 
12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 
(1995).  


The Bilateral Knee Disorder Claim

The Veteran served on active duty in the Army from July 1967 to 
June 1969, including service from September 1968 to June 1969 in 
Vietnam.  He is the recipient of, among other decorations, the 
Combat Infantryman Badge and the Bronze Star Medal with one Oak 
Leaf Cluster and a "V" device.  Therefore, the Board finds that 
the Veteran's statements and Board hearing testimony regarding 
heavy lifting, squatting, and hot landings in Vietnam are 
consistent with the circumstances, conditions, and hardships of 
his service as a platoon sergeant of an infantry unit.  Based 
thereon, the Board concedes that these duties performed by the 
Veteran in Vietnam, at the very least, were stressful to his 
knees.  See 38 U.S.C.A. § 1154(b) (West 2002).

Moreover, the Board finds that the Veteran is both competent and 
credible to report on the fact that he had problems with knee 
pain, swelling, and limitation of motion while on active duty and 
ever since that time even though service treatment records were 
negative for complaints, diagnoses, or treatment for knee 
problems while on active duty except for a history of swollen or 
painful joints noted on his June 1969 separation examination.  
See Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

Additionally, the Board notes that the post-service record 
documents the Veteran's complaints, diagnoses, or treatment for 
right knee problems starting in 1988 and left knee problems 
starting in 2000.  

Specifically, a January 1988 private treatment record reflects 
that the Veteran underwent a right knee partial meniscectomy with 
a post-operative diagnosis of degenerative medial meniscal tear 
with chondromalacia.  An August 2000 private treatment record 
reflects that the Veteran underwent a left knee medial 
meniscectomy and chondroplasty with a Stedman pick with a post-
operative diagnosis of a medial meniscal tear and chondromalacia.  
A December 2005 VA radiological report reflects an impression of 
degenerative joint disease (DJD) in both knees.  More recently, a 
May 2008 VA treatment record reflects diagnosed bilateral knee 
DJD as well as patellar tendonitis, iliotibial band syndrome, and 
patello femoral pain syndrome.  A September 2008 VA treatment 
record reflects diagnosed bilateral knee osteoarthritis.  VA 
treatment records dated December 2003 through February 2009 
reflect that the Veteran was followed at the VA medical center 
for his complaints of knee pain and underwent physical therapy, 
home exercise therapy, and was provided with a cane and knee 
braces.  Private treatment records from Dr. N.V. dated December 
2005 to February 2010 likewise reflect that the Veteran has been 
followed for diagnosed bilateral knee DJD.  Based thereon, the 
Board finds that the Veteran has a current bilateral knee 
disorder.

As to the origins or etiology of the Veteran's current bilateral 
knee disorders, the Board notes that the record contains a 
difference of opinion as to whether the Veteran's bilateral knee 
disorder is etiologically related to his active service.

On the one hand, the June 2006 VA examiner opined that, while 
recognizing that the Veteran underwent "a great deal of stress 
and pressure in that job," and "performed at an exceptional 
level," he was unable to etiologically link the Veteran's 
bilateral knee disorder to his active service.

By contrast, in an April 2010 letter Dr. N.V. reported that he 
had treated the Veteran since 1990 and opined that it was at 
least as likely as not that the claimant's bilateral knee 
disorder was a result of his military service, specifically from 
repeated trauma from carrying heavy weight while jumping, 
squatting, and walking long distances.  Dr. N.V. noted in his 
letter that the Veteran reported a history of jumping from moving 
helicopters, squatting during fire fights, and walking for miles 
with 60 to 80 pound packs on his back.

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In addition, the Court specifically stated that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in "relative equipoise, the law 
dictates that the Veteran prevails."  Id.

In light of the April 2010 private opinion that the Veteran's 
current bilateral knee disorder is at least as likely as not 
related to service which opinion was provided by a medical doctor 
who had treated the claimant for 20 years and who's opinion was 
based on an accurate in-service and post-service factual and 
medical history, the Board finds that it is at least as probative 
as the June 2006 VA examiner's opinion.  See Owens v. Brown, 7 
Vet. App. 429, 433 (1995) (holding that VA may favor the opinion 
of one competent medical expert over that of another when 
decision makers give an adequate statement of reasons and bases); 
Guerrieri v. Brown, 4 Vet. App. 467, 473 (1993) ("the probative 
value of medical opinion evidence is based on the medical 
expert's personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches....  As is true with any piece 
of evidence, the credibility and weight to be attached to these 
opinions [are] within the province of the [Board as] 
adjudicators. . ."); Bloom v. West, 12 Vet. App. 185, 187 (1999) 
(the probative value of a physician's statement is dependent, in 
part, upon the extent to which it reflects "clinical data or 
other rationale to support his opinion.").  

Therefore, the Board finds that the evidence, both positive and 
negative, linking the Veteran's current bilateral knee disorders 
to his experiences while in combat in Vietnam is in relative 
equipoise and cannot find a reason to favor one medical opinion 
over the other.  As such, and resolving all doubt in favor of the 
Veteran, the Board finds that service connection for a bilateral 
knee disorder is warranted.  See 38 U.S.C.A. §§ 1110, 5107(b); 
38 C.F.R. § 3.303.

The Low Back Disorder Claim

As to in-service incurrence under 38 C.F.R. § 3.303(a), the Board 
notes as it did above that as a lay person and a combat Veteran 
that claimant is competent and credible to report on his having 
back pain and/or limitation of motion while on active duty 
because such problems are observable by a lay person and are 
consistent with his combat service.  See 38 U.S.C.A. § 1154(b); 
Davidson, supra; Buchanan, supra; Jandreau, supra; Charles, 
supra.  

However, the Veteran's service treatment records including his 
June 1969 separation examination are negative for complaints, 
diagnoses, or treatment for low back problems except for a 
history of swollen or painful joints noted on the separation 
examination.  Moreover, the Board finds more credible the in-
service records which are negative for complaints, diagnoses, or 
treatment for a low back disorder than the Veteran's claims that 
he had these problems in-service.  See Maxson v. West, 
12 Vet. App. 453 (1999), aff'd., 230 F.3d 1330 (Fed. Cir. 2000) 
(service incurrence may be rebutted by the absence of medical 
treatment for the claimed condition for many years after 
service); Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub 
nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses "negative 
evidence" which tends to disprove the existence of an alleged 
fact).  Accordingly, entitlement to service connection for a low 
back disorder based on in-service incurrence must be denied 
despite the fact that the Veteran is saw combat while in Vietnam. 
 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

As to the presumptions found at 38 C.F.R. §§ 3.307, 3.309, the 
Board notes that there is no evidence in the record of the 
Veteran having a compensable degree of arthritis of the low back 
within one year of service separation.  Accordingly, entitlement 
to service connection for a low back disorder on a presumptive 
basis must be denied.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.307, 3.309.

As to post-service continuity of symptomatology under 38 C.F.R. 
§ 3.303(b), the Board finds that the length of time between the 
Veteran's separation from active duty in 1969 and first seen 
complaining of low back problems in 2005 to be compelling 
evidence against finding continuity.  Put another way, the 36 
year gap between the Veteran's discharge from active duty and the 
first evidence of the claimed disorder weighs heavily against his 
claim.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (holding that VA did not err in denying service 
connection when the Veteran failed to provide evidence which 
demonstrated continuity of symptomatology, and failed to account 
for the lengthy time period for which there is no clinical 
documentation of his low back condition); Shaw v. Principi, 
3 Vet. App. 365 (1992) (a Veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the claim).

In this regard, the Board acknowledges, as it did above, that the 
Veteran is competent to give evidence about what he sees and 
feels; for example, the claimant is competent to report that he 
had problems with low back pain and limitation of motion since 
service.  See Davidson, supra; Buchanan, supra; Jandreau, supra; 
Charles, supra.  The Board also acknowledges that the Veteran's 
representative and his wife are competent to give evidence about 
what they can see.  Id.

However, upon review of the claim's folder, the Board finds that 
the Veteran's, his wife's, and his representative's assertions 
that the claimant has had his current low back disorder since 
service are not credible.  In this regard, the Veteran, his 
wife's, and his representative's claims are contrary to what is 
found in the in-service and post-service medical records 
including the June 1969 separation examination.  In these 
circumstances, the Board gives more credence and weight to the 
medical evidence of record, which is negative for complaints, 
diagnoses, or treatment for the claimed disorder for 36 years 
following his separation from active duty, than the Veteran's, 
his wife's, and his representative's claims.  See Maxson, supra.  
Therefore, entitlement to service connection for a low back 
disorder based on post-service continuity of symptomatology must 
be denied.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(b).

As for service connection based on the initial documentation of 
the disability after service under 38 C.F.R. § 3.303(d), the 
Board notes that the record is negative for a medical opinion 
finding a causal association or link between the Veteran's low 
back disorder and an established injury, disease, or event of 
service origin.  See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992) (establishing 
service connection requires finding a relationship between a 
current disability and events in service or an injury or disease 
incurred therein).  In fact, the June 2006 VA examiner, after a 
review of the entire record on appeal and an examination of the 
claimant, opined that he could not find such a relationship.  
This opinion is not contradicted by any other medical opinion of 
record.  See Colvin v. Derwinski 1 Vet. App. 171, 175 (1991) (VA 
may only consider independent medical evidence to support its 
findings and is not permitted to base decisions on its own 
unsubstantiated medical conclusions). 

As to the Veteran's, his wife's, and his representative's 
assertions that the claimant's low back disorder was caused by 
his military service, including his activities while in combat in 
Vietnam, the Board finds that providing a credible opinion that a 
current disability was caused by the claimant's military service 
requires special medical training and skill and therefore it is a 
determination "medical in nature" and not capable of lay 
observation.  See Davidson, supra; Buchanan, supra; Jandreau, 
supra; Charles, supra.  Therefore, since laypersons are not 
capable of opining on matters requiring medical knowledge, the 
Board finds that their opinions that the Veteran's low back 
disorder was caused by service not credible.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 
F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998); 
see also Bostain v. West, 11 Vet. App. 124, 127 (1998).   The 
Board also finds more competent and credible the opinion by the 
VA examiner that he could not link the Veteran's current low back 
disorder to his military service than these lay statements.  See 
Black v. Brown, 10 Vet. App. 297, 284 (1997) (in evaluating the 
probative value of medical statements, the Board looks at factors 
such as the individual knowledge and skill in analyzing the 
medical data).

Based on the discussion above, the Board also finds that service 
connection for a low back disorder is not warranted based on the 
initial documentation of the disability after service because the 
weight of the competent and credible evidence is against finding 
a causal association or link between the post-service disorder 
and an established injury, disease, or event of service origin.  
See 8 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d); Rabideau, supra.

Accordingly, the Board must conclude that the weight of the 
evidence is against the claim of service connection for a low 
back disorder.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

In reaching the above conclusion, the Board also considered the 
doctrine of reasonable doubt.  38 U.S.C.A. § 5107(b).  However, 
as the preponderance of the evidence is against the claim, the 
doctrine is not for application.  See also, e.g., Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990). 


ORDER

Service connection for a bilateral knee disorder is granted.

Service connection for a low back disorder is denied.



______________________________________________
NEIL T. WERNER
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


